Citation Nr: 0810095	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for disability of the spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The veteran had active duty service from July 1981 to January 
1993.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs. 

In a November 2006 statement, the veteran refers to VA 
medical treatment for a right shoulder disorder.  This may 
represent and attempt to file a claim, or to reopen a claim, 
of service connection for right shoulder disability.  This 
matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the November 2006 statement cited above, the veteran also 
referred to VA medical treatment in October 2006 at the VA 
Medical Center (VAMC) in Detroit, Michigan.  Although not 
clear, the veteran appears to report that VA doctors told him 
he has arthritis of the back.   

Appellate review is not appropriate at this time since the 
veteran has identified VA medical records which are not yet 
associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to locate any VA medical treatment records 
from the Detroit VAMC in 2006 and 
associate those records with the claims 
file. 

2.  The RO should then review the expanded 
record and determine if the service 
connection for disability of the spine 
issue has been reopened.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



